DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted May 3, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16-21 and 23-30 currently pending.

Response to Arguments
2.	Applicant argues the prior art of record fails to teach “wherein the value associated with the number of SS/PBCH blocks is indicated by higher layer signaling” (Remarks, p. 9), and reasons that “Harada merely discloses ‘RACH configuration information… may be notified to a user terminal by a higher layer signaling’ in paragraphs [0096] and [0165] [sic]” (Remarks, p. 8). Examiner has carefully considered this point, but respectfully disagrees. At the least, Harada explicitly states indicating information per SS/PBCH block index via higher layer signaling [0096]. Therefore, “the value associated with the number of SS/PBCH blocks is indicated by higher layer signaling” (emphasis added). Control indication demonstrating this limitation (i.e. a value associated with the number of blocks) is described at [0165]. Furthermore, Harada explicitly states that signaling may be achieved in different manners, for instance using higher layer signaling [0205]. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to implement the downlink transmissions discussed, for example in [0068], via higher layer signaling in order to prioritize synchronization.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 16-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0288417 (hereinafter “Harada”), in view of U.S. Publication No. 2020/0221403 (hereinafter “Gao”).
Regarding claims 16 and 24: Harada teaches a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a first synchronization signal/physical broadcast channel (SS/PBCH) block in a first transmission window; receiving, from the base station, a second SS/PBCH block in a second transmission window (See, e.g., [0007], [0027]-[0039], and [0068]; note reception of multiple SS/PBCH blocks); and 
identifying a quasi-co-located (QCL) relationship between the first SS/PBCH block and the second SS/PBCH block based on an index associated with the first SS/PBCH block, an index associated with the second SS/PBCH block and a value associated with a number of SS/PBCH blocks (See, e.g., [0007], [0027]-[0039], and [0068]; note QCL determination),
wherein the value associated with the number of SS/PBCH blocks is indicated by higher layer signaling (See, e.g., [0096], [0165], and/or [0205]).
Harada does not explicitly state wherein each of the first transmission window and the second transmission window is set in units of half frames. However, Gao teaches a system that overlaps many of the teachings of Harada (See, e.g., [0038]-[0045] and [0116]-[0119]; note QCL determination, the implementation of SSB indices, and the utilization of values associated with the number of SSBs), as well as setting transmission windows in units of half frames (See, e.g., [0040], [0051], and/or [0074]-[0077], and/or [0104]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Gao, such as the signaling and/or SSB processing functionality, within the system of Harada, in order to conserve processing resources or reduce signaling overhead.
The rationale set forth above regarding the method of claim 16 is applicable to the terminal of claim 24.

Regarding claims 17 and 25: Harada modified by Gao further teaches wherein the value associated with the number of SS/PBCH blocks indicates the number of SS/PBCH blocks that are QCL relationship, the SS/PBCH blocks are transmitted in transmission window (See, e.g., Harada [0034] and [0068]; also Gao [0045] and [0116]). The motivation for modification set forth above regarding claim 16 is applicable to claim 17.
The rationale set forth above regarding the method of claim 17 is applicable to the terminal of claim 25.

Regarding claims 18 and 26: Harada modified by Gao further teaches wherein the identifying the QCL relationship between the first SS/PBCH block and the second SS/PBCH block comprises: in case that a result of a modulo operation between the index associated with the first SS/PBCH block and the value associated with the number of SS/PBCH blocks is same as a result of a modulo operation between the index associated with the second SS/PBCH block and the value associated with the number of SS/PBCH blocks, determining the QCL relationship between the first SS/PBCH block and the second SS/PBCH block (See, e.g., Gao [0056]-[0061]). The motivation for modification set forth above regarding claim 16 is applicable to claim 18.
The rationale set forth above regarding the method of claim 18 is applicable to the terminal of claim 26.

Regarding claims 19 and 27: Harada modified by Gao further teaches wherein the QCL relationship indicates that the first SS/PBCH block and the second PBCH block is received via same beam (See, e.g., Harada [0042] and [0078]-[0079]).
The rationale set forth above regarding the method of claim 19 is applicable to the terminal of claim 27.
Regarding claims 20 and 28: Harada modified by Gao further teaches determining an index of the first SS/PBCH block based on a modulo operation between an index of a candidate SS/PBCH block within the first transmission window and the value associated with the number of SS/PBCH blocks (See, e.g., Gao [0041]-[0046] and [0056]-[0061]; note also Harada [0083]-[0088]). The motivation for modification set forth above regarding claim 16 is applicable to claim 20.
The rationale set forth above regarding the method of claim 20 is applicable to the terminal of claim 28.

Regarding claims 21 and 29: Harada modified by Gao further teaches wherein a number of SS/PBCH blocks transmitted in the first transmission window or the second transmission window is equal or smaller than the value associated with the number of SS/PBCH blocks (See, e.g., Gao [0041], [0045], [0067]). The motivation for modification set forth above regarding claim 16 is applicable to claim 21.
The rationale set forth above regarding the method of claim 21 is applicable to the terminal of claim 29.
 
Regarding claims 23 and 30: Harada modified by Gao further teaches wherein an index of a candidate SS/PBCH block within the first transmission window is determined as 3 least significant bits (LSBs), the 3 LSBs are indicated by DM-RS sequence transmitted in PBCH (See, e.g., Gao [0103], [0105], and/or [0109]). The motivation for modification set forth above regarding claim 16 is applicable to claim 23.
The rationale set forth above regarding the method of claim 23 is applicable to the terminal of claim 30.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476